I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON
                                                                          FILED
                                                                           October 1, 1997

                                                                          Cecil Crowson, Jr.
                                                                          Appellate C ourt Clerk

MARK EDWARD KI NSLER                              )   HANCOCK COUNTY
                                                  )   03A01- 9703- CH- 00080
        Pl a i nt i f f - Appe l l e e            )
                                                  )
                                                  )
        v.                                        )   HON. THOMAS R. FRI ERSON, I I ,
                                                  )   CHANCELLOR
                                                  )
CARL BAKER, e t u x                               )
EDI TH BAKER                                      )
                                                  )
        De f e nda nt s - Appe l l a nt s         )   AFFI RMED AND REMANDED




W LLI AM E. PHI LLI PS OF ROGERSVI LLE FOR APPELLANT
 I

FLOYD W RHEA OF SNEEDVI LLE FOR APPELLEE
       .




                                         O P I N I O N




                                                                         Godda r d, P. J .




                 I n t hi s s ui t , t h e Pl a i nt i f f s e e ks a de t e r mi na t i on t ha t

h e o wn s a r i ght - of - wa y f r om hi s pr ope r t y l oc a t e d i n t he Four t h

Di s t r i c t of Ha nc oc k Count y ove r t he a dj oi ni ng pr ope r t y of t he

De f e nd a nt s .



                 The Tr i a l Cour t f ound i n f a vor of t he Pl a i nt i f f ,

r e s u l t i ng i n t hi s a ppe a l , whi c h r a i s e s t he f ol l owi ng i s s ue s :
          1.    Di d t he Tr i a l Cour t e r r i n f a i l i ng t o f i nd t ha t
                t he we i ght of t h e e vi de nc e pr e ponde r a t e d t ha t
                t he e a s e me nt o f t he domi na nt e s t a t e ha d be e n
                a ba ndone d.

          2.    Di d t he Tr i a l Co ur t e r r i n f a i l i ng t o f i nd t ha t
                t he we i ght of t he e vi de nc e pr e ponde r a t e d i n a
                f i ndi ng t ha t t he e a s e me nt of t he domi na nt e s t a t e
                ha d be e n a dve r s e l y pos s e s s e d by t he owne r s of t he
                s e r vi e nt e s t a t e a nd t hus t e r mi na t e d.

          3.    Di d t he Tr i a l Cour t e r r i n f a i l i ng t o f i nd t ha t
                t he we i ght of t h e e vi de nc e pr e ponde r a t e d i n a
                f i ndi ng t ha t a n a t t e mpt e d a dve r s e pos s e s s i on of
                t he domi na nt e s t a t e ' s e a s e me nt ha d c omme nc e d mor e
                t ha n s e ve n ( 7) ye a r s pr i or t o t he f i l i ng of
                pl a i nt i f f ' s s ui t t hus ba r r i ng pl a i nt i f f ' s s ui t
                pur s ua nt t o t he pr ovi s i ons of Te nn. Code Ann. §
                28- 2- 103.



                The de e d whe r e i n t he Pl a i nt i f f a c qui r e d t he r i ght - of -

wa y h e c l a i ms a nd pr i or de e ds i n hi s c ha i n of t i t l e a r e a s

f o l l ows :



1.        N. T. Ba ke r a nd wi f e t o L. D. La ws on, da t e d M r c h 19, 193 1 ,
                                                                  a

c o n t a i n e d t he f ol l owi ng l a ngua ge : " Pa r t i e s of t he f i r s t pa r t i s

[ s i c ] t o f ur ni s h pa r t y of t he s e c ond pa r t a La ne r oa d out of

t he m.

2.        No r a Ba ke r a nd wi f e t o L. D. La ws on, da t e d De c e mbe r 1, 19 3 2 ,

c o n t a i n e d t he f ol l owi ng l a ngua ge : " Nor a Ba ke r a nd Lul a Ba ke r

d e e d s L. D. La ws on a nd wi f e a r oa d out ove r t he i r l a nd t o publ i c

r oa d. "

3.        L. D. La ws on t o Kyl e Si z e mor e a nd wi f e , da t e d Nove mbe r 27 ,

1 9 4 3 , c onve ye d pr ope r t y a c qui r e d by pr e vi ous de e ds f r om Ba ke r .

No r i g h t - of - wa y wa s me nt i one d, a l t hough t he de e d doe s c ont a i n a

" h e r e di t a me nt a nd a ppur t e na nc e " c l a us e .



                                                  2
4.      Ky l e Si z e mor e a nd wi f e t o Ros c oe Ki ns l e r , da t e d M r c h 24,
                                                                             a

1945.      No r i ght - of - wa y wa s me nt i one d, a l t hough t he de e d doe s

c on t a i n a " h e r e di t a me nt a nd a ppur t e na nc e " c l a us e .

5.      Ro s c oe Ki ns l e r a nd wi f e t o Euge ne Si z e mor e , da t e d Apr i l 6 ,

1956.      No r i ght - of - wa y wa s me nt i one d, a l t hough t he de e d doe s

c on t a i n a " h e r e di t a me nt a nd a ppur t e na nc e " c l a us e .

6.      Eu ge ne Si z e mor e t o Kyl e Si z e mor e a nd wi f e , da t e d De c e mbe r 7,

1962.      No r i ght - of - wa y wa s me nt i one d, nor doe s t he de e d c ont a i n a

" h e r e di t a me nt a nd a ppur t e na nc e " c l a us e .

7.      Ky l e Si z e mor e a nd wi f e t o M c ha e l C. Hi c kma n a nd wi f e , da t e d
                                             i

J u l y 1 5 , 1991, a l s o c onve yi ng " a ny r i ght , t i t l e a nd i nt e r e s t

wh i c h t he y [ t he gr a nt or s ] ma y ha ve t o a ny e a s e me nt s or r i ght s - o f -

wa y b e n e f i t i ng t he a bove - de s c r i be d pr e mi s e s . "



                I t wi l l be not e d t ha t t he de e ds numbe r 3, 4, 5 a nd 6 d o

n o t me n t i on t he r i ght - of - wa y.      The Tr i a l Cour t de t e r mi ne d t ha t

t h e r i g ht - of - wa y pa s s e d by vi r t ue of t he he r e di t a me nt a nd

a p p u r t e na nt c l a us e a nd no que s t i on i s ma de a s t o t hi s poi nt .          We

d o n o t e t ha t de e d numbe r s i x doe s not ha ve a he r e di t a me nt a nd

a pp u r t e na nt c l a us e .   But , be c a us e i t i s t he ge ne r a l r ul e t ha t

" u p o n c onve ya nc e of pr ope r t y t he l a w i mpl i e s a gr a nt of a l l

i n c i d e n t s r i ght f ul l y be l ongi ng t o t ha t pr ope r t y a t t he t i me of

t h e c on ve ya nc e whi c h wa s e s s e nt i a l t o t he f ul l a nd pe r f e c t

e n j o y me nt of t he pr ope r t y, " Bi s hop v. Vi l l a ge of Br ookf i e l d , 42 5
N.E. 2 d 1113 ( I l l . App. 1981 ) , a nd be c a us e no que s t i on i s ma de a s

t o t hi s p oi nt e i t he r , we wi l l not i c e i t no f ur t he r .




                                                  3
                  Our r e a di ng of t he r e c or d, i nc l udi ng t he Tr i a l Cour t ' s

me mo r a n dum opi ni on, pe r s ua de s us t ha t t hi s i s a n a ppr opr i a t e c a s e

f o r a f f i r ma nc e unde r Rul e 10( a ) of t hi s Cour t .             I n r e a c hi ng t h i s

c o n c l u s i on, we f i nd t ha t t he e vi de nc e doe s not pr e ponde r a t e

a g a i n s t t he Tr i a l J udge ' s f i ndi ngs of f a c t , a nd t ha t hi s

c o n c l u s i ons of l a w ba s e d t he r e on a r e a ppr opr i a t e .



                  Not wi t hs t a ndi ng our a f f i r ma nc e unde r Rul e 10( a ) , we

d e e m i t a ppr opr i a t e t o br i e f l y a ddr e s s t wo poi nt s ma de by t he

De f e n d a nt s .   Fi r s t , a s t o t he f e nc e t he y c ont e nd e nc l os e d t he i r

p r o p e r t y f or t he pr e s c r i pt i ve pe r i od a nd t he r e by e xt i ngui s he d t h e

r i gh t - o f - wa y c l a i me d b y t he Pl a i nt i f f , i t a ppe a r s t ha t t he f e n c e

wa s n o t c ons t r uc t e d, ma i nt a i ne d, or us e d i n a f a s hi on t ha t wou l d

e x t i n g u i s h t he Pl a i nt i f f ' s r i ght s .   I nde e d, t he r e i s pr oof t ha t

t h e ma i n pur pos e of t he f e nc e wa s t o c onf i ne c a t t l e .



                  The r e i s a no t r e s pa s s i ng s i gn ne a r t he publ i c r oa d i n

c l o s e p r oxi mi t y t o a c e me t e r y.       The De f e nda nt s di d pe r mi t f a mi l y

me mb e r s of t hos e bur i e d t o vi s i t t he c e me t e r y, a s i s r e qui r e d

u n d e r o ur c a s e l a w.      Hi ne s v. St a t e , 126 Te nn. 1, 149 S. W 105 8
                                                                               .

( 1911) .       Howe ve r , t he y a l s o pe r mi t t e d M . Ki ns l e r a nd hunt e r s t o
                                                            r

t r a v e r s e t he i r p r ope r t y.    I n t hi s r e ga r d, Edi t h Ba ke r t e s t i f i e d

a s f o l l ows :



                 Q     Ri ght .   Now, M . Rhe a a s ke d you a bout di d you
                                         r
         mi nd M . Ki ns l e r c omi ng a c r os s you, wa l ki ng.
                  r                                                 Do you
         a l l ow pe opl e t o wa l k up a nd down your pr ope r t y?

                A     Ye a h, t he r e ' s a l ot of pe opl e go i n t he r e a nd
         I s a y not hi ng.

                                                     4
                I t i s a ppa r e nt f r om t he r e c or d t ha t t he s i gn wa s

" mo r e h onour ' d i n t he br e a c h t ha n t he obs e r va nc e . "



                For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or c ol l e c t i on of c os t s

b e l o w.   Cos t s of a ppe a l a r e a dj udge d a ga i ns t t he De f e nda nt s a nd

t he i r s ur e t y.



                                            _______________________________
                                            Hous t on M Godda r d, P. J .
                                                       .


CONCUR:




_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .



_ _ _ _ _ _ _ _ __________________ ______
W l l i a m H. I nma n, Sr . J .
  i




                                               5